Citation Nr: 1125524	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-08 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for benign prostatic hypertrophy.

2.  Entitlement to service connection for atypical chest pain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for benign prostatic hypertrophy, atypical chest pain, hypertension, and PTSD. 

In April 2011 the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

In April 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in April 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




	(CONTINUED ON NEXT PAGE)


FINDING OF FACT

On April 5, 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative requesting to withdraw the appeal of the August 2007 rating decision that denied entitlement to service connection for benign prostatic hypertrophy, atypical chest pain, and hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010). On April 5, 2011 the Board received written correspondence from the Veteran's representative, indicating that the Veteran wished to withdraw all of the remaining issues on appeal except the claim for PTSD.  The remaining issues on appeal included benign prostatic hypertrophy, atypical chest pain, and hypertension.  On the same day, the Veteran also specifically confirmed that he wished to withdraw the claims for service connection for a prostate disorder, atypical chest pain, and hypertension, and his statement is documented in the hearing transcript.  He stated that the only part of the appeal that he wanted to remain was his claim for service connection for PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to those issues, and it is therefore dismissed with the exception of his claim for service connection for PTSD.
ORDER

The appeal is dismissed with the exception of the claim for service connection for PTSD.


REMAND

In a supplemental statement of the case dated in January 2011, the RO noted that the Veteran's service records confirmed that he served in Vietnam as an air medical technician and his stressor of transporting dead and wounded was conceded as consistent with the circumstances of his service.

The medical evidence is mixed with respect to whether or not the Veteran has PTSD.  Post-service private treatment records dated from June 1981 to July 2006 were silent for complaints or findings related to a psychiatric disorder.  Similarly, VA treatment records dated from December 2006 to March 2010 did not contain complaints or findings related to PTSD or other psychiatric disorders.  In a March 2008 treatment note for complaints of chest pain, the nurse observed that he was coping without signs of depression or anxiety with his wife at his bedside.  In a February 2011 VA mental health triage note, he endorsed some PTSD symptoms, and the provisional diagnosis was PTSD.

Records in the Veteran's claims file indicate that in September 2010 the RO requested PTSD and audiological fee-basis examinations for the Veteran.  Letters dated in October 2010 that are associated with the claims file notified the Veteran of each of the examinations.  He appeared for the audiological examination, but reports that he received a call from the QTC Medical Services cancelling the PTSD examination because his claims file had not been received.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Based on the foregoing evidence, the Board finds that the Veteran should be afforded a VA or fee-basis PTSD examination and medical opinion before deciding the claim. 

The AMC/RO also should obtain any relevant, ongoing VA treatment records dated since November 2010.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his claimed PTSD.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including any relevant, ongoing medical records since November 2010 from the Puget Sound VA Health Care System and associated clinics.

2.  After the above development has been completed to the extent possible, the Veteran should be scheduled for a VA or fee-basis PTSD examination to determine whether he has PTSD, or any other psychiatric disorder, that is related to his military service.  All indicated tests and studies are to be performed.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the record and examining the Veteran, the examiner is asked to provide the diagnosis for any mental disorders identified, to include stating whether the Veteran meets the diagnostic criteria for PTSD.  Thereafter, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current PTSD, or other psychiatric disorder, had its onset during military service or is otherwise related to military service.  A medical analysis and rationale must be included with the opinion.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


